Case 2:20-cv-03718-DSF-KS Document 6 Filed 04/23/20 Page 1 of 4 Page ID #:156

                                                        4/23/2020
                                                             DD




                                               2:20-cv-03718-DSF(KSx)
Case 2:20-cv-03718-DSF-KS Document 6 Filed 04/23/20 Page 2 of 4 Page ID #:157
Case 2:20-cv-03718-DSF-KS Document 6 Filed 04/23/20 Page 3 of 4 Page ID #:158
Case 2:20-cv-03718-DSF-KS Document 6 Filed 04/23/20 Page 4 of 4 Page ID #:159
